Case: 19-40655     Document: 00515596088         Page: 1     Date Filed: 10/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                October 9, 2020
                                    No. 19-40655                 Lyle W. Cayce
                                  Summary Calendar                    Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Geovani Hernandez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:17-CR-1352-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Geovani Hernandez was convicted by a jury of two counts of
   attempting to aid or abet the possession with intent to distribute cocaine. He
   was sentenced to concurrent terms of 240 months of imprisonment and five
   years of supervised release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40655     Document: 00515596088           Page: 2    Date Filed: 10/09/2020




                                    No. 19-40655


          First, Hernandez argues that the evidence is insufficient to support
   the jury’s verdict that he was guilty of attempting to aid or abet possession
   with intent to distribute a controlled substance. He asserts that the evidence
   does not show that he had actual or constructive possession of controlled
   substances.
          Because Hernandez did not preserve this issue by renewing his motion
   for a judgment of acquittal at the close of the evidence, we review his
   sufficiency-of-the-evidence claim for plain error.        See United States v.
   Campbell, 775 F.3d 664, 668 (5th Cir. 2014). We will reverse only if there is
   a manifest miscarriage of justice. United States v. Delgado, 672 F.3d 320, 331
   (5th Cir. 2012) (en banc). An unpreserved insufficiency claim must be
   rejected “unless the record is devoid of evidence pointing to guilt or if the
   evidence is so tenuous that a conviction is shocking.” Id. at 330-31 (internal
   quotation marks and citation omitted).
          A conviction for possession with the intent to distribute a controlled
   substance requires “1) knowledge, 2) possession, and 3) intent to distribute
   the controlled substances.” United States v. Solis, 299 F.3d 420, 446 (5th Cir.
   2002) (internal quotation marks and citation omitted). “To establish aiding
   and abetting under 18 U.S.C. § 2, the government must show that the
   defendant (1) associated with a criminal venture, (2) participated in the
   venture, and (3) sought by action to make the venture successful.” United
   States v. Ramirez-Velasquez, 322 F.3d 868, 880 (5th Cir. 2003). To prove an
   “attempt” to aid and abet the possession with intent to distribute a
   controlled substance, the prosecution must prove “(1) that the defendant
   acted with the kind of culpability otherwise required for the commission of
   the underlying substantive offense, and (2) that the defendant had engaged
   in conduct which constitutes a substantial step toward commission of a
   crime.” United States v. Partida, 385 F.3d 546, 560 (5th Cir. 2004).




                                         2
Case: 19-40655       Document: 00515596088          Page: 3     Date Filed: 10/09/2020




                                     No. 19-40655


            Hernandez, a sergeant with the City of Progreso Police Department in
   Texas, made an agreement with Hector Saucedo-Rodriguez (Saucedo), a
   confidential informant working undercover with federal law enforcement, to
   act as a scout for vehicles carrying drugs moving through Progreso in
   exchange for money. Hernandez accepted payment from Saucedo after
   performing those scout duties on July 15 and July 31, 2017. Hernandez, with
   Saucedo riding with him as a passenger, drove up and down the route used
   by the undercover vehicles carrying the loads of cocaine, while Saucedo was
   in contact with the driver of the load vehicles giving the all clear. On the first
   date Hernandez used his private vehicle, but on the second date, Hernandez
   used his marked patrol car to scout the area to clear a safe passage for the load
   vehicle. A rational jury could find that Hernandez provided protection for
   the drug loads, which conduct is the kind of supporting action that proves his
   participation in the criminal endeavor. His actions in meeting with Saucedo
   to discuss the drug loads, acting as a scout, and accepting payment,
   demonstrate criminal intent consistent with the intent to attempt to aid and
   abet the cocaine possession, and his conduct amounted to substantial steps
   beyond mere preparation toward completion of the crime. See Partida, 385
F.3d at 560-61; United States v. Cartlidge, 808 F.2d 1064, 1068-69 (5th Cir.
   1987).
            According to Hernandez, there was no evidence that he actually
   possessed or constructively possessed a controlled substance. However,
   aiding and abetting the possession of a controlled substance with the intent
   to distribute does not require the Government to prove actual or constructive
   possession. United States v. Scott, 892 F.3d 791, 799 (5th Cir. 2018). “Aiding
   and abetting merely requires that the defendant’s association and
   participation in a venture were calculated to bring about the venture’s
   success.” Id. The Government was not required to prove that Hernandez
   possessed or attempted to possess the cocaine. See id.




                                           3
Case: 19-40655      Document: 00515596088          Page: 4      Date Filed: 10/09/2020




                                    No. 19-40655


          To the extent that Hernandez suggests the jury charge required the
   Government to prove that he had actual or constructive possession,
   “[s]ufficiency is measured against the actual elements of the offense, not the
   elements stated in the jury instructions.” United States v. Staggers, 961 F.3d
745, 756 (5th Cir. 2020).
          Last, Hernandez argues that his trial counsel rendered ineffective
   assistance by failing to renew the motion for a judgment of acquittal at the
   close of all the evidence to preserve his claim of insufficient evidence. We
   generally will not consider the merits of an ineffective assistance of counsel
   claim on direct appeal. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir.
   2014). We decline to consider Hernandez’s ineffective assistance claim at
   this time, without prejudice to collateral review. See id.
          AFFIRMED.




                                          4